

	

		II

		109th CONGRESS

		1st Session

		S. 1399

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Thomas introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To improve the results the executive branch

		  achieves on behalf of the American people.

	

	

		1.Short titleThis Act may be cited as the

			 The Government Reorganization and

			 Program Performance Improvement Act of 2005.

		2.PurposeThe purpose of this Act is to improve the

			 performance of the executive branch of the Federal Government by ascertaining

			 whether programs work or not and addressing deficiencies in existing programs,

			 eliminating duplication of effort, and abolishing agencies and programs that do

			 not work.

		3.Results

			 commissions

			(a)Establishment

			 of commissions

				(1)Proposal and

			 enactmentThe President may

			 propose the establishment in the executive branch of 1 or more commissions for

			 the purpose of improving the overall effectiveness, efficiency, or

			 accountability of executive branch operations through reorganization. Each such

			 commission shall be known as a Results Commission and shall require an Act of

			 Congress to be established.

				(2)Reasons for

			 establishing results commissionsIn each proposal to establish a Results

			 Commission, the President shall describe the agencies or programs that the

			 Results Commission would study. In making such proposals, the President shall

			 identify areas where multiple Federal programs have similar, related, or

			 overlapping responsibilities that are under the jurisdiction of multiple

			 executive branch agencies and committees of Congress, and areas where

			 reorganization may improve the overall effectiveness, efficiency, or

			 accountability of executive branch operations.

				(b)Procedure for

			 making recommendations for improvements in executive branch

			 performance

				(1)Submission of

			 proposalsThe President may,

			 from time to time in his discretion, submit to a Results Commission established

			 under section 3 one or more specific proposals to improve the performance of

			 the executive branch by reorganizing agencies or programs in the areas that a

			 Results Commission has been authorized to study.

				(2)EvaluationAfter receiving a specific proposal from

			 the President under subsection (b)(1), a Results Commission shall evaluate the

			 proposal and shall provide a response to the President on the proposal,

			 including any changes that the Commission may wish to recommend. The Commission

			 may recommend changes or additions to the proposal only if the Commission

			 believes that such changes are necessary to better accomplish the stated

			 purpose of the President’s reorganization proposal.

				(3)Explanation of

			 recommendationsThe Results

			 Commission shall explain and justify any recommended changes or additions made

			 by the Commission to the President’s proposal under paragraph (2).

				(4)DisapprovalIf the President disapproves the

			 recommendations of the Results Commission, in whole or in part, the President

			 may transmit to the Results Commission the reasons for that disapproval. The

			 Commission shall then transmit to the President a report responding to the

			 President's concerns and any changes in its recommendations.

				(5)Transmission to

			 congressIf the President

			 chooses, the President shall transmit to Congress a copy of all of the final

			 recommendations of each Results Commission, together with legislation to

			 accomplish those recommendations.

				(c)Membership,

			 powers, and other matters

				(1)In

			 generalEach Results

			 Commission shall be composed of 7 members, who shall be appointed within 60

			 days after the date of enactment of the Act authorizing the Commission.

				(2)Appointments

					(A)In

			 generalThe President shall

			 appoint the 7 members, who shall serve at the pleasure of the President, as

			 follows:

						(i)One in consultation with the Majority

			 Leader of the Senate.

						(ii)One in consultation with the Minority

			 Leader of the Senate.

						(iii)One in consultation with the Speaker of the

			 House of Representatives.

						(iv)One in consultation with the Minority

			 Leader of the House of Representatives.

						(v)Three other members.

						(B)VacanciesAny vacancy on a Commission shall be filled

			 in the manner in which the original appointment was made.

					(3)Chair and vice

			 chairThe President shall

			 designate 1 member of each Results Commission to serve as Chair and 1 member as

			 Vice Chair.

				(4)TerminationEach Results Commission shall terminate

			 within 9 months after the date it commences operations, unless provided

			 otherwise by law.

				(5)DutiesEach Results Commission is authorized

			 to—

					(A)evaluate the merits of a specific proposal

			 by the President for governmental reorganization; and

					(B)provide views to the President on the

			 proposal, including any changes or additions to the proposal that the

			 Commission may wish to recommend.

					(6)Powers

					(A)Obtaining

			 information from Federal agencies

						(i)In

			 generalEach Results

			 Commission may secure directly from any executive department, bureau, agency,

			 board, commission, office, independent establishment, or instrumentality of the

			 United States Government, information, suggestions, estimates, and statistics

			 for the purpose of this Act. Each department, bureau, agency, board,

			 commission, office, independent establishment, or instrumentality shall, to the

			 extent authorized by law, furnish such information, suggestions, estimates, and

			 statistics directly to the Commission, upon request made by the Chair or any

			 other member designated by a majority of the Commission.

						(ii)Receipt,

			 handling, storage, and disseminationInformation shall only be received,

			 handled, stored, and disseminated by members of the Commission and its staff

			 consistent with all applicable statutes, regulations, and Executive

			 orders.

						(B)Contracting

			 authorityEach Results

			 Commission may contract with and compensate government and private agencies or

			 persons for services without regard to section 3709 of the Revised Statutes (41

			 U.S.C. 5).

					(7)Public hearings

			 and meetings

					(A)Public

			 hearingsEach Results

			 Commission shall hold public hearings and meetings to the extent appropriate.

			 Any such public session shall be conducted in a manner consistent with the

			 protection of information provided to or developed for or by the Commission as

			 required by applicable law.

					(B)Nonapplicability

			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5

			 U.S.C. App) shall not apply to any Results Commission.

					(8)Internal

			 procedures

					(A)ProceedingsEach Results Commission shall commence

			 operations within 6 months after the date of enactment of the Act authorizing

			 the Commission and shall meet periodically at the call of the Chair.

					(B)QuorumFour members of the Results Commission

			 shall constitute a quorum but a lesser number may hold hearings.

					(9)Personnel

			 matters

					(A)Travel

			 expensesThe members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter I

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the

			 Commission.

					(B)DirectorThe Chair of the Commission may, without

			 regard to the civil service laws and regulations, appoint and terminate a

			 Director for the Commission. The Director shall be paid at a rate not to exceed

			 the level II of the Executive Schedule.

					(C)StaffThe Director may appoint and compensate

			 staff for the Commission in accordance with section 3161 of title 5, United

			 States Code.

					(D)Applicability

			 of certain civil service lawsThe Director and any staff of the

			 Commission shall be employees under section 2105 of title 5, United States

			 Code, for purposes including chapters 63, 81, 83, 84, 85, 87, 89, and 90 of

			 that title.

					(E)Procurement of

			 temporary and intermittent servicesThe Chair of the Commission may procure

			 temporary and intermittent services under section 3109(b) of title 5, United

			 States Code, at rates for individuals which do not exceed the daily equivalent

			 of the annual rate of basic pay prescribed for level II of the Executive

			 Schedule under section 5316 of such title.

					(10)Other

			 administrative matters

					(A)Postal and

			 printing servicesEach

			 Results Commission may use the United States mails and obtain printing and

			 binding services in the same manner and under the same conditions as other

			 departments and agencies of the United States.

					(B)Administrative

			 support servicesUpon the

			 request of each Results Commission, the Administrator of General Services shall

			 provide to the Results Commission, on a reimbursable basis, the administrative

			 support services necessary for the Results Commission to carry out its duties

			 under this Act.

					(C)Authorization

			 of appropriationsSuch sums

			 as may be necessary are authorized to be appropriated for the purposes of

			 carrying out the duties of each Commission under this Act. Such funds shall

			 remain available until expended.

					(d)Expedited

			 congressional review proceduresIn reviewing proposals by the President to

			 authorize a Results Commission and in reviewing proposals by the President to

			 authorize implementation of a reorganization proposal that has been recommended

			 by a Results Commission, Congress shall follow the expedited review procedures

			 under section 5.

			4.Sunset commission to

			 review and maximize the performance of all Federal agencies and

			 programs

			(a)Schedule for

			 review of agencies and programsThe President may submit to Congress for

			 its consideration a proposed schedule for reviewing the performance of, and

			 need for, executive branch agencies and programs at least once every 10 years.

			 In reviewing this schedule, Congress shall follow the expedited review

			 procedures under section 5.

			(b)Establishment

			 of commissionThere is

			 established the Sunset Commission.

			(c)Sunset of

			 executive branch agencies and programs

				(1)In

			 generalExecutive branch

			 agencies and programs shall—

					(A)be reviewed by the Sunset Commission

			 according to the schedule authorized by Congress under subsection (a);

			 and

					(B)terminate 2 years after the date that the

			 President submits the recommendations to Congress on the agency or program,

			 along with the report of the Sunset Commission on the agency or program, unless

			 the agency or program is reauthorized by law after receiving the President’s

			 recommendations.

					(2)ExtensionThe deadline for termination of an agency

			 or program may be extended for an additional 2 years after the date described

			 under paragraph (1) if Congress enacts legislation extending such

			 deadline.

				(d)Membership,

			 powers, and other matters

				(1)Membership

					(A)In

			 generalThe Sunset Commission

			 shall be comprised of 7 members, who shall be appointed within 180 days after

			 the date of enactment of this Act.

					(B)AppointmentsThe President shall appoint the 7 members

			 of the Sunset Commission as follows:

						(i)One in consultation with the Majority

			 Leader of the Senate.

						(ii)One in consultation with the Minority

			 Leader of the Senate.

						(iii)One in consultation with the Speaker of the

			 House of Representatives.

						(iv)One in consultation with the Minority

			 Leader of the House of Representatives.

						(v)Three other members.

						(C)Chair and vice

			 chairThe President shall

			 designate 1 member of the Sunset Commission to serve as Chair and 1 member as

			 Vice Chair.

					(D)Length of

			 serviceThe members of the

			 Sunset Commission shall serve at the pleasure of the President. Each member

			 shall serve for a term not to exceed 3 years, unless reappointed by the

			 President.

					(E)VacanciesAny vacancy on the Commission shall be

			 filled in the manner in which the original appointment was made.

					(2)Powers

					(A)Obtaining

			 information from Federal agencies

						(i)In

			 generalThe Sunset Commission

			 may secure directly from any executive department, bureau, agency, board,

			 commission, office, independent establishment, or instrumentality of the United

			 States Government, information, suggestions, estimates, and statistics for the

			 purpose of this Act. Each department, bureau, agency, board, commission,

			 office, independent establishment, or instrumentality shall, to the extent

			 authorized by law, furnish such information, suggestions, estimates, and

			 statistics directly to the Commission, upon request made by the Chair or any

			 other member designated by a majority of the Commission.

						(ii)Receipt,

			 handling, storage, and disseminationInformation shall only be received,

			 handled, stored, and disseminated by members of the Commission and its staff

			 consistent with all applicable statutes, regulations, and Executive

			 orders.

						(B)Contracting

			 authorityThe Sunset

			 Commission may contract with and compensate government and private agencies or

			 persons for services without regard to section 3709 of the Revised Statutes (41

			 U.S.C. 5).

					(3)Public hearings

			 and meetings

					(A)Public

			 hearingsThe Sunset

			 Commission shall hold public hearings and meetings to the extent appropriate.

			 Any such public sessions shall be conducted in a manner consistent with the

			 protection of information provided to or developed for or by the Commission as

			 required by any applicable statute, regulation, or Executive Order.

					(B)Nonapplicability

			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5

			 U.S.C. App) shall not apply to the Sunset Commission.

					(4)Internal

			 procedures

					(A)MeetingsThe Sunset Commission shall meet

			 periodically at the call of the Chair. Such meetings may include public

			 hearings and sessions as authorized by paragraph (2)(A).

					(B)QuorumFour members of the Sunset Commission shall

			 constitute a quorum but a lesser number may hold hearings.

					(5)Personnel

			 matters

					(A)Travel

			 expensesThe members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter I

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the

			 Commission.

					(B)DirectorThe Chair of the Commission may, without

			 regard to the civil service laws and regulations, appoint and terminate a

			 Director for the Commission. The Director shall be paid at a rate not to exceed

			 the level II of the Executive Schedule.

					(C)StaffThe Director may appoint and fix the

			 compensation of additional personnel without regard to chapter 51 and

			 subchapter III of chapter 53 of title 5, United States Code, relating to

			 classification of positions and General Schedule pay rates, except that the

			 rate of pay for the Director and other personnel may not exceed level II of the

			 Executive Schedule

					(D)Applicability

			 of certain civil service lawsThe Director and any staff of the

			 Commission shall be employees under section 2105 of title 5, United States

			 Code, for purposes including chapters 63, 81, 83, 84, 85, 87, 89, and 90 of

			 that title.

					(E)Detail of

			 government employeesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement, and such detail shall be without interruption or loss of civil

			 service status or privilege.

					(F)Procurement of

			 temporary and intermittent servicesThe Chair of the Sunset Commission may

			 procure temporary and intermittent services under section 3109(b) of title 5,

			 United States Code, at rates for individuals which do not exceed the daily

			 equivalent of the annual rate of basic pay prescribed for level II of the

			 Executive Schedule under section 5316 of such title.

					(6)Other

			 administrative matters

					(A)Postal and

			 printing servicesThe Sunset

			 Commission may use the United States mails and obtain printing and binding

			 services in the same manner and under the same conditions as other departments

			 and agencies of the United States.

					(B)Administrative

			 support servicesUpon the

			 request of the Sunset Commission, the Administrator of General Services shall

			 provide to the Sunset Commission, on a reimbursable basis, the administrative

			 support services necessary for the Sunset Commission to carry out its duties

			 under this Act.

					(C)Authorization

			 of appropriationsSuch sums

			 as may be necessary are authorized to be appropriated for the purposes of

			 carrying out the duties of the Sunset Commission under this Act. Such funds

			 shall remain available until expended.

					(7)Sunset of

			 CommissionThe Sunset

			 Commission shall terminate on December 31, 2026, unless reauthorized in law by

			 Congress.

				(e)Review of

			 efficiency and need for executive branch agencies and programs

				(1)In

			 generalThe Sunset Commission

			 shall review agencies and programs in accordance with the criteria described

			 under subsection (f). The Sunset Commission shall consider recommendations made

			 by the President to the Commission for improving the performance of the

			 agencies or programs being considered.

				(2)Use of

			 evaluations and assessmentsIn its deliberations, the Sunset Commission

			 may consider any publicly available agency or program evaluations and

			 assessments, including those that the Office of Management and Budget has

			 undertaken in consultation with the affected agencies of the Federal

			 Government. Such Office of Management and Budget assessments shall evaluate the

			 purpose, design, strategic plan, management, and results of the program, and

			 such other matters as the Director of the Office of Management and Budget

			 considers appropriate, as well as make recommendations to improve the

			 efficiency and effectiveness of the assessed programs.

				(3)Recommendations;

			 report to the PresidentThe

			 Sunset Commission shall submit to the President not later than August 1 of each

			 year a report containing—

					(A)its assessment of each agency and program

			 reviewed during the preceding 12 months under the schedule authorized by

			 Congress under subsection (a); and

					(B)its recommendations on how to improve the

			 results that each agency and program achieves and whether to abolish any agency

			 or program.

					(4)Draft

			 legislation

					(A)Submission to

			 the PresidentThe Sunset

			 Commission shall submit to the President with its report a draft of any

			 proposed legislation needed to carry out its recommendations.

					(B)Submission to

			 congressThe President may

			 submit to Congress draft legislation needed to accomplish the recommendations

			 of the Sunset Commission with any revisions the President believes are

			 necessary to improve the performance of the assessed agencies or

			 programs.

					(5)Proposals to

			 terminate agencies or programsBefore recommending the termination of any

			 agency or program, the Sunset Commission should, as it considers

			 appropriate—

					(A)conduct public hearings on the merits of

			 retaining the agency or program;

					(B)provide an opportunity for public comment

			 on the option of terminating the agency or program;

					(C)offer the affected agency an opportunity to

			 comment and to provide information supporting its views;

					(D)review the assessments described under

			 subsection (e)(2); and

					(E)consult with the Government Accountability

			 Office, the relevant Inspectors General, and the relevant committees of

			 Congress.

					(f)Criteria for

			 reviewThe Sunset Commission

			 shall use the following criteria to evaluate each agency or program:

				(1)Whether the agency or program as carried

			 out by the agency is cost-effective and achieves its stated purpose of

			 goals.

				(2)The extent to which any trends,

			 developments, or emerging conditions affect the need to change the mission of

			 the agency or program or the way that the mission is being carried out by the

			 agency.

				(3)The extent to which the agency or program

			 duplicates or conflicts with other Federal agencies, State and local

			 government, or the private sector.

				(4)The extent to which the agency coordinates

			 effectively with State and local governments in performing the functions of the

			 program.

				(5)The extent to which changes in the

			 authorizing statutes of the agency or program would improve the performance of

			 the agency or program.

				(6)The extent to which changes in the

			 management structure of the agency or program or its placement in the executive

			 branch are needed to improve the overall efficiency, effectiveness, or

			 accountability of executive branch operations.

				(g)Agency and

			 program inventory

				(1)PreparationWithin 6 months after the date of enactment

			 of this Act, the Director of Congressional Research Service, with the

			 assistance of the Comptroller General, shall prepare an inventory of all

			 executive branch agencies and programs. Six months before the date on which the

			 Sunset Commission is scheduled to begin its review of an agency or program, the

			 Director of the Congressional Research Service, with the assistance of the

			 Comptroller General, shall update the section of the inventory pertaining to

			 that agency or program.

				(2)PurposeThe purpose of the agency and program

			 inventory is to advise and assist the Sunset Commission, the President, and

			 Congress in carrying out the requirements of this Act. Such inventory shall not

			 in any way bind Congress or the President with respect to their

			 responsibilities under this Act.

				(3)Inventory

			 contentThe agency and

			 program inventory shall include for each agency and program a list of citations

			 of all authorizing statutes of the agency or program.

				5.Expedited

			 congressional review procedures

			(a)DefinitionsIn this section:

				(1)ResolutionThe term resolution means only

			 a joint resolution that—

					(A)is introduced within the 10 legislative

			 days beginning on the date on which the President transmits a proposal to

			 Congress under this Act;

					(B)does not have a preamble;

					(C)the title of which is as follows:

			 Joint resolution approving the reorganization proposals of the President

			 under the Government Reorganization and Program Performance Improvement Act of

			 2005;

					(D)the matter after the resolving clause of

			 which is as follows: That Congress approves the reorganization proposals

			 of the President, as follows, that were transmitted on ___ under the Government

			 Reorganization and Program Performance Improvement Act of 2005:, the

			 blank space being filled in with the appropriate date; and

					(E)the remaining text which consists of the

			 complete text of the President's legislative proposals submitted.

					(2)Legislative

			 dayFor the purposes of this

			 section, the term legislative day refers to any day on which

			 either House of Congress is in session.

				(b)Introduction of

			 resolution of approvalIn

			 order for the resolution to be considered under the procedures under this

			 section, the resolution shall be consistent with this Act and shall be

			 introduced no later than 10 legislative days after the President transmits the

			 legislative proposals under this Act.

			(c)Referral of

			 resolution of approvalA

			 resolution of approval for the President's legislative proposals transmitted

			 under this Act shall be referred to the Committee on Homeland Security and

			 Governmental Affairs in the Senate and the Committee on Government Reform in

			 the House of Representatives.

			(d)Consideration

			 in the House of Representatives

				(1)Report or

			 dischargeThe Committee on

			 Government Reform shall report the resolution without amendment, and with or

			 without recommendation, not later than the 30th legislative day after the date

			 of its introduction. If the committee fails to report the resolution within

			 that period, it is thereafter in order for a Member to move that the House

			 discharge the committee from further consideration of the resolution. A motion

			 to discharge may be made only by a Member favoring the resolution (but only at

			 a time or place designated by the Speaker in the legislative schedule of the

			 day after the calendar day on which the Member offering the motion announces to

			 the House their intention to do so and the form of the motion). The motion is

			 privileged. Debate thereon shall be limited to not more than 1 hour, the time

			 to be divided in the House equally between a proponent and an opponent. The

			 previous question shall be considered as ordered on the motion to its adoption

			 without intervening motion. A motion to reconsider the vote by which the motion

			 is agreed to or disagreed to shall not be in order.

				(2)ConsiderationAfter the resolution is reported or the

			 committee has been discharged from further consideration, it shall be in order

			 to consider the resolution in the House. If the resolution is reported and the

			 report has been available for at least 1 calendar day, all points of order

			 against the resolution and against consideration of the resolution are waived.

			 If the committee has been discharged from further consideration of the

			 resolution, all points of order against the resolution and against

			 consideration of the resolution are waived. The motion is privileged. A motion

			 to reconsider the vote by which the motion is agreed to or disagreed to shall

			 not be in order. During consideration of the resolution in the House, the first

			 reading of the bill shall be dispensed with. Debate on the resolution shall be

			 confined to the resolution, and shall not exceed 1 hour equally divided and

			 controlled by a proponent and an opponent of the resolution. Amendments to the

			 resolution are not in order. Only 1 motion to rise shall be in order, except if

			 offered by the manager. The previous question shall be considered as ordered on

			 the resolution without intervening motion. A motion to reconsider the vote on

			 passage of the resolution shall not be in order.

				(3)AppealsAppeals from decisions of the Chair

			 regarding application of the rules of the House of Representatives to the

			 procedure relating to the approval resolution shall be decided without

			 debate.

				(4)Consideration

			 of Senate messageConsideration in the House of all motions

			 or appeals necessary to dispose of a message from the Senate on the resolution

			 shall be limited to not more than 1 hour. Debate on each motion shall be

			 limited to 20 minutes. Debate on any appeal or point of order that is submitted

			 in connection with the disposition of the Senate message shall be limited to 10

			 minutes. Any time for debate shall be equally divided and controlled by the

			 proponent and the majority manager, unless the majority manager is a proponent

			 of the motion, appeal, or point of order, in which case the minority manager

			 shall be in control of the time in opposition.

				(e)Consideration

			 in the Senate

				(1)Report or

			 dischargeThe Committee on

			 Homeland Security and Governmental Affairs shall report the resolution not

			 later than the 30th legislative day following the date of introduction of the

			 resolution. If the committee fails to report the resolution within that period,

			 the committee shall be automatically discharged from further consideration of

			 the resolution and the resolution shall be placed on the Calendar.

				(2)Resolution of

			 approval from HouseWhen the

			 Senate receives from the House of Representatives the approval resolution, such

			 resolution shall not be referred to committee and shall be placed on the

			 calendar.

				(3)Motion

			 nondebatableA motion to

			 proceed to consideration of the resolution under this subsection shall not be

			 debatable. It shall not be in order to move to reconsider the vote by which the

			 motion to proceed was adopted or rejected, although subsequent motions to

			 proceed may be made under this paragraph.

				(4)Limit on

			 consideration

					(A)AmendmentsAmendments to the resolution are not in

			 order.

					(B)ConsiderationAfter no more than 10 hours of

			 consideration of the resolution, the Senate shall proceed, without intervening

			 action or debate, to vote on the final disposition thereof to the exclusion of

			 all motions, except a motion to reconsider or to table.

					(C)ExtensionA single motion to extend the time for

			 consideration under subparagraph (B) for no more than an additional 5 hours is

			 in order before the expiration of such time and shall be decided without

			 debate.

					(D)DebateThe time for debate on the resolution shall

			 be equally divided between the Majority Leader and the Minority Leader or their

			 designees.

					(5)No motion to

			 recommitA motion to recommit

			 the resolution shall not be in order.

				(6)Consideration

			 of House messageConsideration in the Senate of all motions

			 or appeals necessary to dispose of a message from the House of Representatives

			 on the resolution shall be limited to not more than 4 hours. Debate on each

			 motion shall be limited to 30 minutes. Debate on any appeal or point of order

			 that is submitted in connection with the disposition of the House message shall

			 be limited to 20 minutes. Any time for debate shall be equally divided and

			 controlled by the proponent and the majority manager, unless the majority

			 manager is a proponent of the motion, appeal, or point of order, in which case

			 the minority manager shall be in control of the time in opposition.

				(f)Rules of the

			 Senate and HouseThis section

			 is enacted by Congress—

				(1)as an exercise of the rulemaking power of

			 the Senate and House of Representatives, respectively, and as such it is deemed

			 a part of the rules of each House, respectively, but applicable only with

			 respect to the procedure to be followed in that House in the case of a

			 resolution described in subsection (a), and it supersedes other rules only to

			 the extent that it is inconsistent with such rules; and

				(2)with full recognition of the constitutional

			 right of either House to change the rules (so far as relating to the procedure

			 of that House) at any time, in the same manner, and to the same extent as in

			 the case of any other rule of that House.

				

